Exhibit 10.1

 

CONSULTING AGREEMENT

 

Effective June 22, 2008 Michael M. Kitt, M.D. (“Consultant”) and
Theravance, Inc., 901 Gateway Boulevard, South San Francisco CA 94080
(“Theravance” or the “Company”) agree as follows:

 


1.                                       SERVICES AND PAYMENT. CONSULTANT AGREES
TO CONSULT WITH AND ADVISE THERAVANCE FROM TIME TO TIME, AT THERAVANCE’S REQUEST
(“SERVICES”) FOR UP TO 4 DAYS PER WEEK FOR THE PRIMARY PURPOSE OF ASSISTING
THERAVANCE WITH THE PREPARATION OF THE NEW DRUG APPLICATION FOR THE TELAVANCIN
HOSPITAL ACQUIRED PNEUMONIA INDICATION (THE “NDA”).  SERVICES ALSO WILL INCLUDE
CONSULTING AND ADVISORY ASSISTANCE WITH THE COMPANY’S OTHER DEVELOPMENT-STAGE
PROGRAMS (E.G. TELAVANCIN CSSSI, GI PROKINETIC, PUMA AND TD-1792) AS REQUIRED.
AS FULL PAYMENT FOR THE SERVICES, CONSULTANT WILL (I) RECEIVE A MONTHLY
CONSULTING FEE OF $25,480.00 AND (II) CONTINUE TO VEST IN ANY (A) CURRENTLY
OUTSTANDING OPTIONS TO PURCHASE THE COMPANY’S COMMON STOCK AND (B) RESTRICTED
STOCK UNIT AWARDS (RSUS) THROUGH THE TERMINATION DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE TERMS OF SUCH OPTIONS AND RSUS. CONSULTANT SHALL ALSO BE
ENTITLED TO REIMBURSEMENT FOR EXPENSES FOR WHICH CONSULTANT HAS RECEIVED PRIOR
APPROVAL FROM THERAVANCE WITHIN THIRTY (30) DAYS OF CONSULTANT’S SUBMISSION OF
RECEIPTS THEREOF.


 


THE PARTIES AGREE THAT AFTER THE DATE THE NDA IS SUBMITTED TO THE UNITED STATES
FOOD AND DRUG ADMINISTRATION (THE “NDA SUBMISSION DATE”): (I) CONSULTANT’S
SERVICE REQUIREMENT HEREUNDER WILL FALL TO 5 HOURS PER WEEK AT MUTUALLY
AGREEABLE TIMES THROUGH THE TERMINATION DATE OF THIS AGREEMENT;
(II) CONSULTANT’S MONTHLY CONSULTING FEE WILL CEASE; AND (III) CONSULTANT WILL
CONTINUE TO VEST IN ANY (A) THEN OUTSTANDING OPTIONS TO PURCHASE THE COMPANY’S
COMMON STOCK AND (B) RSUS THROUGH THE TERMINATION DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE TERMS OF SUCH OPTIONS AND RSUS.


 


2.                                       OWNERSHIP OF INVENTIONS.  THERAVANCE
SHALL OWN ALL RIGHT, TITLE AND INTEREST (INCLUDING PATENT RIGHTS, COPYRIGHTS,
TRADE SECRET RIGHTS, TRADEMARK RIGHTS AND ALL OTHER RIGHTS OF ANY SORT
THROUGHOUT THE WORLD) RELATING TO ANY AND ALL INVENTIONS (WHETHER OR NOT
PATENTABLE), INCLUDING WITHOUT LIMITATION, DISCOVERIES, COMPOSITIONS OF MATTER,
PHARMACEUTICAL FORMULATIONS, METHODS OF USE, METHODS OF MAKING, TECHNIQUES,
PROCESSES, FORMULAS, IMPROVEMENTS, WORKS OF AUTHORSHIP, DESIGNATIONS, DESIGNS,
KNOW-HOW, IDEAS AND INFORMATION MADE OR CONCEIVED OR REDUCED TO PRACTICE, IN
WHOLE OR IN PART, BY CONSULTANT (SOLELY OR JOINTLY WITH OTHERS) DURING THE TERM
OF THIS AGREEMENT THAT ARISE OUT OF OR RELATE TO THE SERVICES OR ANY PROPRIETARY
INFORMATION (AS DEFINED BELOW) (COLLECTIVELY, “INVENTIONS”).  CONSULTANT WILL
PROMPTLY DISCLOSE, PROVIDE AND ASSIGN ALL INVENTIONS TO THERAVANCE.  CONSULTANT
SHALL FURTHER ASSIST THERAVANCE, AT THERAVANCE’S EXPENSE, TO FURTHER EVIDENCE,
RECORD AND PERFECT SUCH ASSIGNMENTS, AND TO PERFECT, OBTAIN, MAINTAIN, ENFORCE,
AND DEFEND ANY RIGHTS ASSIGNED THROUGHOUT THE WORLD. SUCH ASSISTANCE MAY
INCLUDE, BUT IS NOT LIMITED TO, EXECUTION OF DOCUMENTS AND ASSISTANCE OR
COOPERATION IN LEGAL PROCEEDINGS.  CONSULTANT HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS THERAVANCE AS HIS AGENT AND ATTORNEY-IN-FACT TO ACT FOR AND ON
CONSULTANT’S BEHALF TO EXECUTE AND FILE ANY DOCUMENT AND TO DO ALL OTHER
LAWFULLY PERMITTED ACTS TO FURTHER THE FOREGOING WITH THE SAME LEGAL FORCE AND
EFFECT AS IF


 

--------------------------------------------------------------------------------


 


EXECUTED BY CONSULTANT.  WHEN REQUESTED BY THERAVANCE, CONSULTANT WILL MAKE
AVAILABLE TO THERAVANCE ALL NOTES, DATA AND OTHER INFORMATION RELATING TO ANY
INVENTION.


 


3.                                       PROPRIETARY INFORMATION.  CONSULTANT
AGREES THAT ALL INVENTIONS AND OTHER BUSINESS, TECHNICAL AND FINANCIAL
INFORMATION CONCERNING THERAVANCE (INCLUDING, WITHOUT LIMITATION, THE IDENTITY
OF AND INFORMATION RELATING TO THERAVANCE’S EMPLOYEES, VENDORS AND SERVICE
PROVIDERS) THAT CONSULTANT DEVELOPS, LEARNS OR OBTAINS DURING THE TERM OF THIS
AGREEMENT OR WHILE HE IS PROVIDING SERVICES CONSTITUTE “PROPRIETARY
INFORMATION.”  CONSULTANT WILL HOLD IN CONFIDENCE AND NOT DISCLOSE OR MAKE
AVAILABLE TO THIRD PARTIES OR MAKE USE OF ANY PROPRIETARY INFORMATION EXCEPT
WITH THE PRIOR WRITTEN CONSENT OF THERAVANCE OR TO THE EXTENT NECESSARY IN
PERFORMING SERVICES FOR THERAVANCE.  HOWEVER, CONSULTANT SHALL NOT BE OBLIGATED
UNDER THIS PARAGRAPH WITH RESPECT TO INFORMATION CONSULTANT CAN DOCUMENT (I) IS
OR BECOMES READILY PUBLICLY AVAILABLE WITHOUT RESTRICTION THROUGH NO FAULT OF
CONSULTANT, OR (II) THAT CONSULTANT KNEW WITHOUT RESTRICTION PRIOR TO ITS
DISCLOSURE BY THERAVANCE.  UPON TERMINATION OF THIS AGREEMENT OR AS OTHERWISE
REQUESTED BY THERAVANCE, CONSULTANT WILL PROMPTLY RETURN TO THERAVANCE ALL
DOCUMENTS, MATERIALS AND COPIES CONTAINING OR EMBODYING PROPRIETARY INFORMATION,
EXCEPT THAT CONSULTANT MAY KEEP A PERSONAL COPY OF (I) COMPENSATION RECORDS
RELATING TO THE SERVICES AND (II) THIS AGREEMENT.


 


4.                                       SOLICITATION.  AS ADDITIONAL PROTECTION
FOR PROPRIETARY INFORMATION, CONSULTANT AGREES THAT DURING THE TERM OF THIS
AGREEMENT AND FOR ONE YEAR THEREAFTER, CONSULTANT WILL NOT ENCOURAGE OR SOLICIT
ANY EMPLOYEE OF OR CONSULTANT TO THERAVANCE TO LEAVE THERAVANCE FOR ANY REASON.


 


5.                                       TERM AND TERMINATION.  THIS AGREEMENT
SHALL BECOME EFFECTIVE ON THE DATE HEREOF AND REMAIN IN FORCE UNTIL THE EARLIER
OF MARCH 31, 2009 OR WHEN TERMINATED BY EITHER PARTY. CONSULTANT MAY TERMINATE
THIS AGREEMENT AT ANY TIME, FOR ANY REASON, BY GIVING THERAVANCE 30 DAYS ADVANCE
WRITTEN NOTICE.  THERAVANCE MAY TERMINATE THIS AGREEMENT PRIOR TO MARCH 31, 2009
ONLY FOR CAUSE, WHICH FOR PURPOSES HEREOF SHALL MEAN:  (I) THE UNAUTHORIZED USE
OR DISCLOSURE OF THE CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE COMPANY,
(II) CONVICTION OF A FELONY UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF, (III) NEGLIGENCE, (IV) A MATERIAL BREACH OF THIS AGREEMENT; (V) FAILURE
TO PERFORM LAWFUL ASSIGNED SERVICES FOR TEN DAYS AFTER RECEIVING WRITTEN
NOTIFICATION FROM THE COMPANY; OR (VI) PRIOR TO THE NDA SUBMISSION DATE,
PROVIDING SERVICES TO ANOTHER COMPANY OR ENTITY ON ANY BASIS THAT USES MORE THAN
ONE BUSINESS DAY PER WEEK OF CONSULTANT’S TIME WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. ALL PROVISIONS OF THIS AGREEMENT AND ANY REMEDIES FOR BREACH OF
THIS AGREEMENT SHALL SURVIVE ANY TERMINATION OR EXPIRATION.


 


6.                                       RELATIONSHIP OF THE PARTIES. 
NOTWITHSTANDING ANY PROVISION HEREOF, FOR ALL PURPOSES OF THIS AGREEMENT EACH
PARTY SHALL BE AND ACT AS AN INDEPENDENT CONTRACTOR AND NOT AS A PARTNER, JOINT
VENTURER, OR AGENT OF THE OTHER AND SHALL NOT BIND NOR ATTEMPT TO BIND THE OTHER
TO ANY CONTRACT.  CONSULTANT IS AN INDEPENDENT CONTRACTOR AND IS SOLELY
RESPONSIBLE FOR ALL TAXES, WITHHOLDINGS, AND OTHER STATUTORY OR CONTRACTUAL
OBLIGATIONS OF ANY SORT, INCLUDING, BUT NOT LIMITED TO, WORKERS’ COMPENSATION
INSURANCE. CONSULTANT RECOGNIZES AND AGREES THAT CONSULTANT HAS NO


 


2

--------------------------------------------------------------------------------



 


EXPECTATION OF PRIVACY WITH RESPECT TO THERAVANCE’S TELECOMMUNICATIONS,
NETWORKING OR INFORMATION PROCESSING SYSTEMS (INCLUDING, WITHOUT LIMITATION,
COMPUTER FILES, EMAIL MESSAGES AND ATTACHMENTS, AND VOICE MESSAGES) AND THAT
CONSULTANT’S ACTIVITY, AND ANY FILES OR MESSAGES, ON OR USING ANY OF THOSE
SYSTEMS MAY BE MONITORED AT ANY TIME WITHOUT NOTICE.


 


7.                                       ASSIGNMENT.  THIS AGREEMENT AND THE
SERVICES PERFORMED HEREUNDER ARE PERSONAL TO CONSULTANT AND CONSULTANT SHALL NOT
HAVE THE RIGHT OR ABILITY TO ASSIGN, TRANSFER, OR SUBCONTRACT ANY OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT THE WRITTEN CONSENT OF THERAVANCE.  ANY ATTEMPT TO
DO SO SHALL BE VOID.  THERAVANCE SHALL BE FREE TO ASSIGN OR TRANSFER THIS
AGREEMENT TO A THIRD PARTY.


 


8.                                       NO CONFLICT.  CONSULTANT REPRESENTS AND
WARRANTS THAT (I) HIS PERFORMANCE HEREUNDER WILL NOT BREACH ANY AGREEMENT OR
OBLIGATION TO KEEP IN CONFIDENCE PROPRIETARY INFORMATION ACQUIRED BY CONSULTANT
IN CONFIDENCE OR TRUST PRIOR TO OR DURING CONSULTANT’S ENGAGEMENT WITH
THERAVANCE, AND (II) ALL WORK UNDER THIS AGREEMENT WILL BE CONSULTANT’S ORIGINAL
WORK AND NONE OF THE SERVICES OR INVENTIONS OR ANY DEVELOPMENT, USE, PRODUCTION,
DISTRIBUTION OR EXPLOITATION THEREOF WILL INFRINGE, MISAPPROPRIATE OR VIOLATE
ANY INTELLECTUAL PROPERTY OR OTHER RIGHT OF ANY PERSON OR ENTITY.  CONSULTANT
REPRESENTS AND WARRANTS THAT HE HAS NOT ENTERED INTO, AND AGREES THAT HE WILL
NOT ENTER INTO, ANY AGREEMENT WHETHER WRITTEN OR ORAL IN CONFLICT WITH THIS
AGREEMENT OR WITH HIS OBLIGATIONS AS A CONSULTANT TO THERAVANCE.


 


9.                                       COMPANY POLICIES.  CONSULTANT
REPRESENTS THAT HE HAS READ THE THERAVANCE INSIDER TRADING POLICY PROVIDED
HEREWITH AND THE THERAVANCE CODE OF BUSINESS CONDUCT LOCATED AT
HTTP://IR.THERAVANCE.COM/CONDUCT.CFM, AND AGREES TO ABIDE BY EACH SUCH POLICY
DURING THE TERM OF THIS AGREEMENT.


 


10.                                 REMEDIES.  ANY BREACH OF SECTION 2, 3, 4 OR
8 WILL CAUSE IRREPARABLE HARM TO THERAVANCE FOR WHICH DAMAGES WOULD NOT BE AN
ADEQUATE REMEDY, AND, THEREFORE, THERAVANCE WILL BE ENTITLED TO INJUNCTIVE
RELIEF WITH RESPECT THERETO IN ADDITION TO ANY OTHER REMEDIES.  THE FAILURE OF
EITHER PARTY TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT AT ANY TIME FOR ANY
PERIOD SHALL NOT BE CONSTRUED AS A WAIVER OF SUCH RIGHTS.


 


11.                                 ENTIRE AGREEMENT.  THIS AGREEMENT SUPERSEDES
ALL PRIOR AGREEMENTS BETWEEN THE PARTIES AND CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF.


 


12.                                 NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS CALLED FOR BY THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN
IF MADE IN WRITING AND MAILED, POSTAGE PREPAID, TO THE ADDRESS OF EACH PARTY SET
FORTH ABOVE, OR TO SUCH OTHER ADDRESSES AS EITHER PARTY SHALL SPECIFY TO THE
OTHER.


 


13.                                 AMENDMENTS.  NO CHANGES OR MODIFICATIONS OR
WAIVERS TO THIS AGREEMENT WILL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY BOTH
PARTIES.


 


3

--------------------------------------------------------------------------------


 


14.                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT SHALL BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE,
THAT PROVISION WILL BE LIMITED OR ELIMINATED TO THE MINIMUM EXTENT NECESSARY SO
THAT THIS AGREEMENT SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT AND
ENFORCEABLE.


 


15.                                 ARBITRATION.  SUBJECT TO THE EXCEPTIONS SET
FORTH BELOW, CONSULTANT UNDERSTANDS AND AGREES THAT ANY DISAGREEMENT REGARDING
THIS AGREEMENT WILL BE DETERMINED BY SUBMISSION TO ARBITRATION AS PROVIDED BY
SECTION 1280 ET SEQ. OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND NOT BY A
LAWSUIT OR RESORT TO COURT PROCESS PROCEEDINGS.  THE ONLY CLAIMS OR DISPUTES NOT
COVERED BY THIS PARAGRAPH ARE CLAIMS OR DISPUTES RELATED TO ISSUES AFFECTING THE
VALIDITY, INFRINGEMENT OR ENFORCEABILITY OF ANY TRADE SECRET OR PATENT RIGHTS
HELD OR SOUGHT BY THERAVANCE OR WHICH THERAVANCE COULD OTHERWISE SEEK; IN WHICH
CASE SUCH CLAIMS OR DISPUTES SHALL NOT BE SUBJECT TO ARBITRATION AND WILL BE
RESOLVED PURSUANT TO APPLICABLE LAW.


 


16.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THEREOF.  IN ANY ACTION OR
PROCEEDING TO ENFORCE RIGHTS UNDER THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER COSTS AND ATTORNEYS FEES.

 

 

Consultant

 

Theravance, Inc.

 

 

 

 

 

 

/s/ Michael Kitt

 

By:

/s/ Rick E Winningham

 

(signature)

 

 

(signature)

 

 

Name:

Rick E Winningham

 

 

Title:

Chief Executive Officer

 

 

 

Date: June 18, 2008

 

Date:  June 18, 2008

 

4

--------------------------------------------------------------------------------